J-A09041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RONALD GRANT CHAMPNEY,

                            Appellee                  No. 714 MDA 2015


               Appeal from the Suppression Order April 20, 2015
               in the Court of Common Pleas of Schuylkill County
               Criminal Division at No.: CP-54-CR-0001243-1998


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JUNE 23, 2016

        The Commonwealth appeals from the order of the suppression court

which granted the pre-trial suppression motion of Appellee, Ronald Grant

Champney.1        Specifically, it challenges the suppression of statements

Appellee made to Pennsylvania State Police Officers on May 13, 1998. We

affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This interlocutory order is appealable because it is a Commonwealth appeal
in a criminal case where the Commonwealth has “certifie[d] in the notice of
appeal that the order will terminate or substantially handicap the
prosecution.” Pa.R.A.P. 311(d); (see Notice of Appeal, 4/21/15, at 1); see
also Commonwealth v. Brister, 16 A.3d 530, 534 (Pa. Super. 2011) (“The
Commonwealth’s good faith certification, alone, provides an absolute right to
appeal; it is not required to demonstrate the need for the evidence.”)
(citation omitted).
J-A09041-16



        This case stems from the shooting death of Roy Bensinger in 1997.

Appellee was convicted of the murder of Bensinger in 1999; however, he

was granted post-conviction relief, and a new trial. Prior to this trial, he filed

a suppression motion seeking to suppress several statements he made while

being interrogated as a suspect in the Bensinger murder investigation. We

take the factual history relevant to this appeal in this matter from the

suppression court opinion.

              On November 25, [1997], [Sergeant] Shinskie[, of the
        Pennsylvania State Police,] accompanied [Trooper] Grimm in
        transporting [Appellee] from the county prison to his preliminary
        arraignment [on unrelated arson charges]. Tpr. Grimm drove,
        and Sgt. Shinskie rode in the backseat with a cuffed [Appellee].

               At the hearing [on Appellee’s motion to suppress], Sgt.
        Shinskie testified that [while they drove,] he was seizing upon
        every opportunity to talk with [Appellee] about the Bensinger
        case.    Sgt. Shinskie allowed [Appellee] to read the arson
        complaint and then advised him of his Miranda2 rights. The
        sergeant’s approach to [Appellee] was to engage in low key
        conversation, giving [Appellee] information that he had received
        during the investigation, and inviting [Appellee] to comment. On
        the way back from the MDJ office, [Appellee] was asked to
        return with the officers to the police station to make a
        statement. [Appellee] responded that he would have to speak to
        an attorney before doing so. Instead of taking him to the police
        station, he was returned to the prison. The Commonwealth has
        referenced to no incriminating statements during this
        conversation.

              [Appellee’s] preliminary hearing on the arson charges
        occurred on December 23, 1997. He was again transported
        there by officers Shinskie and Grimm in the same manner as
        before. Sgt. Shinskie again advised [Appellee] of his Miranda
____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-A09041-16


     rights. After some light conversation, [Appellee] said, “I see you
     caught David Blickley.” Sgt. Shinskie testified that Blickley was
     an associate of [Appellee] and was suspected of committing
     burglaries and home invasions in the Philadelphia area.
     Blickley’s ex-girlfriend was married to Bensinger at the time he
     was shot.

           Sgt. Shinskie responded to [Appellee] by acknowledging
     that Blickley had been caught and telling [Appellee] that Blickley
     was giving information regarding the homicide and [Appellee’s]
     possible involvement. [Appellee] said that he knew someone
     would have to take the blame. Shinskie asked if Beth Bensinger
     was involved, and [Appellee] responded that there was no
     reason for her to be involved.

           On the return trip to the prison, about one hour later, Sgt.
     Shinskie asked [Appellee] if he shot Bensinger.        [Appellee]
     responded, “Before I make any kind of statement, I think I
     should talk to Frank Cori.” Sgt. Shinskie knew that Frank Cori
     was an attorney who had represented [Appellee]. He was
     returned to the prison with no more conversation of note.

           The next contact by Shinskie with [Appellee] occurred on
     May 13, 1998. Sgt. Shinskie accompanied Detective Pummer of
     the Lehigh County District Attorney’s Office to see [Appellee] at
     the prison. Detective Pummer wanted to question [Appellee]
     about an arson in Allentown. They met with [Appellee] in a
     prison conference room. [Appellee] was advised of his Miranda
     rights and signed a waiver form.

           After some questions regarding arsons in Allentown and
     Tremont, Sgt. Shinskie told [Appellee] that he believed he could
     put together probable cause for homicide charges against
     [Appellee]. In response, [Appellee] asked what he was looking
     at. When Shinskie replied that he did not know, because he
     could not make deals, [Appellee] told him to go get Cal Shields,
     who was then the [Schuylkill County] District Attorney. After an
     unsuccessful attempt to locate Mr. Shields, Shinskie returned to
     the conversation with [Appellee].

           When Sgt. Shinskie noted that a .30 caliber firearm was
     used to kill Bensinger, [Appellee] said “Yeah. The guns are kept
     in a locker in the basement of the home.” Shinskie told
     [Appellee] that he understood the gun was destroyed.
     [Appellee] responded, “That’s a lie. The gun is not destroyed. I
     know who has the gun. And they might have sold it or have it

                                   -3-
J-A09041-16


        somewhere. But that’s a lie. It was not destroyed.” When
        Shinskie told [Appellee] that Chris Reber was involved,
        [Appellee] replied, “No he’s not involved. He only dropped me
        off.”

              The last conversation between Sgt. Shinskie and
        [Appellee] occurred on October 8, 1998.        On that date,
        [Appellee] was arrested in the instant case. Officers Shinskie
        and Grimm transported [Appellee] from the county prison to
        their barracks. Along the way, Shinskie commented that Beth
        Bensinger had made some interesting statements concerning
        [Appellee’s] involvement in the Roy Bensinger shooting.
        Shinskie testified that his goal was to get [Appellee] to
        comment. [Appellee] replied that she probably got immunity.

              Also on the way, he was given the affidavits of probable
        cause to read and thereafter stated that it did not matter
        because he was going to die anyway. When Shinskie asked
        what [Appellee] meant, he said he had tuberculosis and was
        going to tell his attorney not to appeal so his death would come
        sooner. Once they arrived at the barracks, [Appellee] was read
        his Miranda rights and signed the waiver form.

(Suppression Court Opinion, 4/20/15, at 2-5).

        On October 25, 1999, a jury convicted Appellee of murder of the first

degree for the killing of Roy Bensinger, and sentenced him to death on

October 26, 1999.3        Appellee filed a direct appeal; the Supreme Court of

Pennsylvania affirmed on September 24, 2003.         (See Commonwealth v.

Champney, 832 A.2d 403 (Pa. 2003), cert. denied, 542 U.S. 939 (2004)).

        On June 1, 2005, Appellee filed a timely petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.S.C.A. §§ 9541-9546. The PCRA court

conducted an evidentiary hearing on Appellee’s petition. On June 3, 2008,

____________________________________________


3
    The trial court imposed Appellee’s sentence on November 17, 1999.



                                           -4-
J-A09041-16



the court concluded that trial counsel was ineffective for, among other

things, not seeking to suppress certain statements.         It granted post-

conviction relief ordering that Appellee was entitled to a new trial. An evenly

divided Pennsylvania Supreme Court affirmed that ruling per curiam on April

24, 2013. (See Commonwealth v. Champney, 65 A.3d 386 (Pa. 2013),

cert. denied, 134 S.Ct. 1276 (2014)).

       On February 6, 2015, prior to the new trial, Appellee filed a pre-trial

suppression motion seeking to suppress the statements that he gave to Sgt.

Shinskie on November 25, 1997, December 23, 1997, May 13, 1998, and

October 8, 1998. The suppression court held a hearing on March 13, 2015.

On April 20, 2015, it entered an order granting the motion to suppress in

part and suppressing Appellee’s statements from the May 13, 1998 and

October 8, 1998 encounters with Sgt. Shinskie.4           This timely appeal

followed.5

____________________________________________


4
  In its opinion, the suppression court concluded that neither party identified
a statement from the November 25, 1997 encounter that the
Commonwealth would want to proffer as evidence. (See Suppression Ct.
Op., at 6). With regard to the December 23, 1997 statements, it concluded
that because Appellee initiated the conversation with Sgt. Shinskie, his
statements were not obtained in violation of his Miranda rights and should
not be suppressed. (See id. at 9).
5
   Pursuant to the court’s order, the Commonwealth filed its concise
statement of errors complained of on appeal on May 18, 2015. See
Pa.R.A.P. 1925(b). The suppression court filed its opinion on May 28, 2015,
in which it referred to its April 20, 2015 opinion granting the motion to
suppress. See Pa.R.A.P. 1925(a).



                                           -5-
J-A09041-16



      The Commonwealth raises two questions on appeal:

      I. Did the [suppression] court err in granting the motion to
      suppress statements made to law enforcement authorities on
      May 13, 1998 where [Appellee] failed to make a clear and
      unambiguous invocation of his right to counsel?

      II. Did the [suppression] court err in granting the motion to
      suppress statements made to law enforcement authorities on
      May 13, 1998 when there was a sufficient break in [Appellee’s]
      custody to end the presumption of involuntariness established in
      Edwards v. Arizona, 451 U.S. 477 (1981)?

(Commonwealth’s Brief, at 4).

      Our standard of review for an appeal from the grant of a motion to

suppress is well-settled:

            When the Commonwealth appeals from a suppression
      order, this Court may consider only the evidence from the
      defendant’s witnesses together with the evidence of the
      prosecution that, when read in the context of the record as a
      whole, remains uncontradicted. In our review, we are not bound
      by the suppression court’s conclusions of law, and we must
      determine if the suppression court properly applied the law to
      the facts. We defer to the suppression court’s findings of fact
      because, as the finder of fact, it is the suppression court’s
      prerogative to pass on the credibility of the witnesses and the
      weight to be given to their testimony.

Commonwealth v. Hudson, 92 A.3d 1235, 1241 (Pa. Super. 2014), appeal

denied, 106 A.3d 724 (Pa. 2014) (citations omitted).       “Where, as in the

instant case, there is no meaningful dispute of fact, our duty is to determine

whether the suppression court properly applied the law to the facts of the

case.” Commonwealth v. Ruey, 892 A.2d 802, 807 (Pa. 2006).

      In its first issue, the Commonwealth claims that the suppression court

erred in its conclusion that Appellee clearly invoked his right to counsel on


                                    -6-
J-A09041-16



December 23, 1997. (See Commonwealth’s Brief, at 19-30). Specifically, it

argues that the statement, “I think I should talk to Frank Cori”, was

ambiguous, the suppression court failed to consider the context of the

statement, and incorrectly considered the subjective belief of Sgt. Shinskie.

(Id. at 23; see id. at 24-30).     The Commonwealth relies on Davis v.

United States, 512 U.S. 452 (1994), to argue that Appellee’s request was

equivocal and he did not clearly ask for an attorney. Thus his statements to

Sgt. Shinskie on May 13, 1998 should not have been suppressed.             (See

Commonwealth’s Brief, at 22-27). We disagree.

     In Miranda[, supra], the Court adopted a set of prophylactic
     measures to protect a suspect’s Fifth Amendment right from the
     inherently compelling pressures of custodial interrogation. . . .
     [The Court] reasoned, [u]nless adequate protective devices are
     employed to dispel the compulsion inherent in custodial
     surroundings, no statement obtained from the defendant can
     truly be the product of his free choice.

            To counteract the coercive pressure, Miranda announced
     that police officers must warn a suspect prior to questioning
     that he has a right to remain silent, and a right to the presence
     of an attorney. After the warnings are given, if the suspect
     indicates that he wishes to remain silent, the interrogation must
     cease. Similarly, if the suspect states that he wants an attorney,
     the interrogation must cease until an attorney is present.
     Critically, however, a suspect can waive these rights.

Maryland v. Shatzer, 559 U.S. 98, 103-04 (2010) (quotation marks and

some citations omitted).

     In Edwards, supra, the Supreme Court held that

     when an accused has invoked his right to have counsel present
     during custodial interrogation, a valid waiver of that right cannot
     be established by showing only that he responded to further
     police-initiated custodial interrogation even if he has been

                                    -7-
J-A09041-16


         advised of his rights. We further hold that an accused, . . .
         having expressed his desire to deal with the police only through
         counsel, is not subject to further interrogation by the authorities
         until counsel has been made available to him, unless the accused
         himself initiates further communication, exchanges, or
         conversations with the police.

Edwards, supra at 484-85 (footnote omitted).

         In Davis, supra, the Supreme Court considered an interview between

a suspect, Davis, and law enforcement agents wherein Davis said “[m]aybe I

should talk to a lawyer.” Davis, supra at 455. The interviewing agent then

clarified whether Davis was “asking for a lawyer or is he just making a

comment about a lawyer, and [Davis] said [‘]No, I’m not asking for a

lawyer[.’]”      Id.   After a break, the agents continued the interview for

another hour until Davis said: “I think I want a lawyer before I say anything

else.”     Id.    The Supreme Court concluded that in the first statement,

because Davis had not unambiguously or unequivocally requested counsel,

the officers were not required to immediately cease questioning. See id. at

460-61. It held that “after a knowing and voluntary waiver of the Miranda

rights, law enforcement officers may continue questioning until and

unless the suspect clearly requests an attorney.” Id. at 461 (emphasis

added). The Court did not consider whether Davis’s second statement was

an ambiguous or equivocal reference to an attorney.

         Here, the suppression court concluded that Appellee’s statement,

“Before I make any kind of statement, I think I should talk to Frank Cori”,

was a clear request for an attorney. (Suppression Ct. Op., at 9). The court

likened Appellee’s statement to the second statement in Davis, and

                                        -8-
J-A09041-16



reasoned that “[i]n both instances, the agents in Davis and Sgt. Shinskie

had no trouble construing the suspect’s statement that he ‘thinks’ he wants

to see an attorney as a request for counsel.” (Id. at 12). The suppression

court concluded that “[t]his request by [Appellee] for counsel before giving

any further statements was clear and unambiguous.” (Id. at 12).

          After careful review, we conclude that the record supports that on

December 23, 1997, Appellee made a clear request for an attorney when he

said “Before I make any kind of statement, I think I should talk to Frank

Cori.”     (Suppression Ct. Op., at 9); see Davis, supra at 461.       We agree

with the suppression court’s conclusion that this statement properly invoked

Appellee’s right to counsel. Therefore, pursuant to Edwards, supra, after

he clearly requested an attorney on December 23, 1997, Appellee should not

have been subject to further interrogation on May 13, 1998 without an

attorney present. See id. Therefore, we conclude that the court did not err

when it suppressed Appellee’s May 13, 1998 statement.             See Hudson,

supra at 1241. Accordingly, the Commonwealth’s first issue does not merit

relief.

          In its second issue, the Commonwealth claims that the trial court erred

and should not have suppressed Appellee’s May 13, 1998 statements

because “there was a sufficient break in custody that ended the presumption

of involuntariness established in Edwards[, supra.]”           (Commonwealth’s

Brief, at 30 (emphasis and most capitalization omitted); see id. at 30-37).

Specifically, it argues that, although Appellee was incarcerated, the time

                                        -9-
J-A09041-16



between the two interrogations should have constituted a sufficient break in

custody because Appellee’s custody was not the type of imprisonment that

would create compelling pressure on him. (See id. at 35-37). We disagree.

     In Shatzer, supra, the Supreme Court declined to extend the

Edwards rule to situations where there was a sufficient break in custody

between an accused’s request for an attorney and re-interrogation so as to

dissipate the coercive effects of custodial interrogation.     See Shatzer,

supra at 113-14. The court reasoned:

            It is easy to believe that a suspect may be coerced or
     badgered into abandoning his earlier refusal to be questioned
     without counsel in the paradigm Edwards case. That is a case
     in which the suspect has been arrested for a particular crime and
     is held in uninterrupted pretrial custody while that crime is being
     actively investigated. After the initial interrogation, and up to
     and including the second one, he remains cut off from his normal
     life and companions, thrust into and isolated in an unfamiliar,
     police-dominated atmosphere, where his captors appear to
     control [his] fate. That was the situation confronted by the
     suspects in Edwards, [Arizona v.] Roberson[, 486 U.S. 675
     (1988)], and Minnick [v. Mississippi, 498 U.S. 146 (1990)],
     the three cases in which we have held the Edwards rule
     applicable. Edwards was arrested pursuant to a warrant and
     taken to a police station, where he was interrogated until he
     requested counsel. The officer ended the interrogation and took
     him to the county jail, but at 9:15 the next morning, two of the
     officer’s colleagues reinterrogated Edwards at the jail. Roberson
     was arrested at the scene of a just-completed burglary and
     interrogated there until he requested a lawyer. A different
     officer interrogated him three days later while he was still in
     custody pursuant to the arrest. Minnick was arrested by local
     police and taken to the San Diego jail, where two FBI agents
     interrogated him the next morning until he requested counsel.
     Two days later a Mississippi Deputy Sheriff reinterrogated him at
     the jail. None of these suspects regained a sense of control or
     normalcy after they were initially taken into custody for the
     crime under investigation.

                                   - 10 -
J-A09041-16



Shatzer, supra at 106-07 (quotation marks, footnote, and some citations

omitted).

      The Shatzer court then concluded that in Shatzer’s case, where he

was imprisoned on a prior conviction, the “lawful imprisonment imposed

upon conviction of a crime does not create the coercive pressures identified

in Miranda.” Id. at 113. The court explained that where an inmate was

already sentenced, the “interrogator has no power to increase the duration

of incarceration, which was determined at sentencing.” Id. It distinguished

this situation from that “in Edwards, Roberson, and Minnick, [where the

suspects’] continued detention as suspects rested with those controlling their

interrogation, and who confronted the uncertainties of what final charges

they would face, whether they would be convicted, and what sentence they

would receive.” Id. at 114.

      Here, the suppression court found:

            In the instant case, [Appellee] was not a sentenced felon
      serving time. He was in jail only because he was awaiting trial
      on arson charges, and it was Sgt. Shinskie to whom [Appellee]
      had invoked his right to have counsel present. After doing so,
      [Appellee] had no opportunity to return to the normalcy of the
      life he had before being arrested on the arson charges. The
      State Police was the same agency that had filed the arson
      charge against [Appellee] and was asking him about the
      homicide.

(Suppression Ct. Op., at 15).      The court then concluded that because

Appellee was not a sentenced inmate, the Edwards rule was inapplicable

and his May 13, 1998 statements should be suppressed. (See id. at 16).



                                    - 11 -
J-A09041-16



          Upon review, we conclude that the record supports the suppression

court’s finding of facts.   See Hudson, supra at 1241.     Furthermore, we

conclude that because Appellee was not a sentenced prisoner who was

serving a term of imprisonment, and because he was not returned to his

normal life in between the two interrogations, his statements in response to

Sgt. Shinskie’s interrogation on May 13, 1998 were properly suppressed

under the Edwards rule. See Shatzer, supra at 113-14; Edwards, supra

at 484-85. Accordingly, the Commonwealth’s second issue does not merit

relief.

          Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2016




                                     - 12 -